Case 17-11839 Doc 57 Filed 11/29/18 Entered 11/29/18 09:34:17 Main Document Page 1 of 1



                           IN THE UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA

      IN THE MATTER OF:
                                                                           CASE NO 17-11839
      AQUANETTE MARKEY                                                     SECTION A

      DEBTOR                                                               CHAPTER 13

                                                     ORDER

              This matter came before the Court on November 27, 2018, as a First Motion to Modify

      Plan filed by the Debtor (P-48).

              Present at the hearing were: Mark Needham, Counsel for Debtor; and Andrew Wiebelt,

      II, Counsel for Chapter 13 Trustee

              The Court having considered the merits of the Motion, the arguments of counsel, proper

      service having been provided to all parties, and being of the opinion that the relief requested is in

      the best interest of the debtor, the creditors, and the estate, and the objection of the trustee having

      been withdrawn,

              IT IS ORDERED that the Motion is GRANTED and the Debtor’s plan is modified to

      surrender her home in full satisfaction to SN Servicing Corp. and to decrease the plan payment

      from $431.51 per month to $152.75 per month beginning in November 2018 while the plan term

      remains at sixty (60) months and the payments to the allowed general unsecured creditors remains

      at $0.00.

              IT IS FURTHER ORDERED that movant shall serve a copy of this Order on the

      required parties who will not receive notice through the ECF System pursuant to the Federal

      Rules of Bankruptcy Procedure and the Local Bankruptcy Rules and file a certificate of service to

      that effect within three (3) days.

              New Orleans, Louisiana, November 29, 2018.



                                                                  Hon. Elizabeth W. Magner
                                                                  U.S. Bankruptcy Judge
